DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 97-111 are pending.  Claims 1-96 were canceled in the Reply filed 8/05/2022 following Restriction/Election Requirement. Claims 97-101 and 106-111 are withdrawn. Claims 102-105 are presently considered.

Election/Restrictions
Applicant's election with traverse of Group IV (original claims 79-90, directed to methods of administering to a subject a composition comprising thymulin, zinc, and one or more pharmaceutically acceptable excipients) and the patentably indistinct grouping of species corresponding to “claims 83-84 . . . with regard to viral infections” in the reply filed on 8/05/2022  is acknowledged.  The traversal is on the ground(s) that no serious search burden and/or examination burden has been established (see, e.g., Reply filed 8/05/2022 at 6 at 1st and 2nd ¶¶).  This is not found persuasive for at least the reasons set forth in the Requirement mailed 06/07/2022 at pages 6-7, which directly addressed the search and examination burden in the instant case, and which was not addressed by the Applicant’s traversal with specificity.  Furthermore, Applicant failed to identify that all species recited were obvious variants of one another, or to identify that all preamble statements and “wherein” clauses did not contribute to patentable distinctiveness.  Accordingly, the traversal is not persuasive for reasons of record. Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Claims 97-101 and 108-111 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (products), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/05/2022.
The originally elected grouping of patentably indistinct species is understood to correspond to “claims 83-84 . . . with regard to viral infections”.  Original claims 83-84, now canceled, recited:
83. A method for treating, reducing the severity of, reducing the incidence of, delaying the onset of, preventing a relapse to or reducing pathogenesis of a persistent infection comprising: administering, to a subject in need thereof, a pharmaceutical composition according to claim 1.

84. The method according to claim 83, wherein the persistent infection is at least one selected from the group of: a viral infection, a bacterial infection, a fungal infection, and a parasitic infection. 

Wherein, the administered compound was identified as 
1. A pharmaceutical composition comprising thymulin, zinc, and one or more pharmaceutically acceptable excipients.
Accordingly, the originally elected grouping of patentably indistinct species is understood to correspond to a method of “treating” a “viral infection” by administering “to a subject in need thereof” a “pharmaceutical composition comprising thymulin, zinc, and “one or more pharmaceutically acceptable excipients.  The elected grouping is understood to read upon newly added claims 102-105, wherein claim 104 pertains to “infectious agent clearance”, and claim 105 further specifies that the “infectious agent” may be a virus.  .
	Following extensive search and examination, the originally elected grouping of patentably indistinct species was deemed obvious and/or anticipated by the prior art as set forth below.  Per MPEP § 803.02, claims directed to non-elected species are withdrawn.
Claims 106-107 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/05/20221.
The originally elected grouping of patentably indistinct species are understood to be generic with respect to concentration, route of administration, and all other parameters not specified in the Reply filed 8/05/2022.
Per MPEP § 803.02(III)(A), examination has not been extended to non-elected species at this time; however, during search and examination of the elected species art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution. 
	Accordingly, claims 102-105 are presently examined.

Priority
	The priority claim to Provisional US Application 62/886,995 filed 08/15/2019 is acknowledged. 

Information Disclosure Statement
	The IDS filed 3/05/2021 and 8/14/2020 are acknowledged. 
Applicant is advised that a list of references appears in the Specification at ¶[0127].  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Sequence Listing: The instant disclosure is objected to for not complying with 37 C.F.R. 1.821 as detailed in MPEP §§ 2421–2424.  Specifically, the instant application does not comply with 37 C.F.R. 1.821(b)-(e).  The instant claims and/or disclosure contain references or disclosures of amino acid sequences that should be accompanied by a sequence listing and identified using "SEQ ID NOs” as prescribed (see MPEP §§ 2421–2424). Specifically, the instant application discloses sequences at paragraphs ¶¶[0057], [0065] that should be accompanied by a sequence identifier.
Appropriate correction is required.

Claim Interpretation
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that any specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV)).
Instant claim 102 is representative of the pending claim scope.  
Claim 102 (New) A method for generating T Helper 1 cells which produce Interleukin 2 which then activates cytotoxic T cells comprising: administering to a subject in need thereof, a pharmaceutical composition according to claim 97.
The claimed invention is understood to encompass single-step methods. Applicable claim interpretations are provided below. 
At claim 102, the preamble phrase “for generating T Helper 1 cells which produce Interleukin 2 which then activates cytotoxic T cells” does not correspond to any structure/function relationship in the instant disclosure; therefore, it is not a functional limitation.  Rather, the phrase is reasonably inferred to positively recite the intended result of the process step recited in the body of the claim (see, e.g., MPEP § 2111.04(I), § 2111.02(II)).  This interpretation is consistent with the disclosure (see Spec. at ¶¶[0005], [0048]-[0050]), which identifies that such language reflects the expected, inherent mechanistic details underlying thymulin functionality upon administration (see id). In addition, this is consistent with the Applicant’s identification that original “claims 83-84 . . . with regard to viral infections” read upon instant claims 102-105 since original claims 83-84 did not contain the preamble of instant claim 102 (or the “wherein” clauses of claims 103-105).  Accordingly, the preamble phrase of claim 102 is deemed fully satisfied by any prior art method teaching the single, active method step of “administering to a subject in need thereof, a pharmaceutical composition according to claim 97”.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
Route of administration: The term “administering” is not limited, but is understood to include at least oral, parenteral, intravenous, subcutaneous, and intramuscular administration routes (see, e.g., Spec. at ¶¶[0024], [0106]).  The route of administration was not specified and is therefore understood not to contribute patentable distinctiveness of the originally elected grouping of patentably indistinct species.
Patient population: The patient population of “a subject in need thereof” is not explicitly defined, and is therefore given the broadest reasonable interpretation.  Here, the “subject in need thereof” is understood to include subjects in need of treatment for cancer, pathogenesis of a chronic condition associated with immune system dysfunction or deficiency, or treatment of infection (see, e.g., Spec. at ¶¶[0111]-[0116]).  The patient population therefore broadly encompasses all patients “in need thereof” of treatment, including preventative or prophylactic treatment of cancer, bacterial infection, fungal infection, parasitic infection.  Accordingly, the patient population “in need thereof” appears to include all patients that would respond to thymulin treatment by “generating T Helper 1 cells”, and would benefit from prophylactic treatment for cancers and infections.  Accordingly, the patient population reasonably includes all humans (see, e.g., Spec. at ¶¶[0111]-[0116], noting that all patients “in need of” “treating, reducing the severity of, reducing the incidence of, delaying the onset of, preventing a relapse to or reducing pathogenesis of” would be encompassed by the phrase “a subject in need thereof”).  
Composition: The phrase “a pharmaceutical composition according to claim 97” is understood to refer to “[a] pharmaceutical composition comprising thymulin, zinc, and one or more pharmaceutically acceptable excipients” (see, e.g., Claim 97 as filed 8/05/2022).  
“Thymulin” is understood to refer to CAS No. 78922-62-0 and CAS No. 63958-90-7, and to be a nonapeptide having the structure

    PNG
    media_image1.png
    220
    814
    media_image1.png
    Greyscale

Thymulin is a nonapeptide having the sequence pyrGlu-Ala-Lys-Ser-Gln-Gly-Gly-Ser-Asn (CAS 63958-90-7; molecular weight 858.85; XAKSQGGSN, wherein “X” is pyroglutamic acid-1). Thymulin is also known in the art by multiple terms, including at least (i) 5-Oxo-L-prolyl-L-alanyl-L-lysyl-L-seryl-L-glutaminylglycylglycyl-L-seryl-L-asparagine (ACI); (ii) Nonathymulin; (iii) Serum thymic factor; (iv) Thymic serum factor, (v) Thymic factor, and (vi) facteur thymique serique (FTS, FTS-Zn).
Regarding the “wherein” clauses at instant claims 104 and 105, these “wherein” statements are understood to further define the applicable patient population of the originally elected grouping of patentably indistinct species.  Specifically, the “wherein” statements indicate that “a subject in need thereof” includes patients “in need” of “infectious agent clearance”, and specifically clearance of viruses.  As noted above, the “need” would reasonably include preventative or prophylactic treatment of any type of virus; therefore, all humans are presumably “in need thereof” of “treating, reducing the severity of, reducing the incidence of, delaying the onset of, preventing a relapse to or reducing pathogenesis of” a viral infection, including AIDs, hepatitis, herpes, coronavirus, influenza, measles, mumps, polio, etc., or a combination thereof.  However, the “wherein” clauses do not require any additional steps to be performed, do not require changes in the route of administration, and do not require any change in the dosage.  In addition, this is consistent with the Applicant’s identification that original “claims 83-84 . . . with regard to viral infections” read upon instant claims 102-105 since original claims 83-84 did not contain the preamble of instant claim 102 (or the “wherein” clauses of claims 104-105).  Accordingly, claims 104 and 105 are deemed fully satisfied by all prior art methods requiring the single, active method step of “administering to a subject in need thereof, a pharmaceutical composition according to claim 97”, wherein the “subject in need thereof” is a human with or at risk of a viral infection.
	Additional claim interpretations are set forth below.

Claim Objections
Applicant is advised that should claim 102 be found allowable, claim 103 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Here, claim 103 appears to have the exact scope as claim 102, wherein claim 103 merely restates that cytotoxic T cells are activated using a different phrase (i.e., “activates cytotoxic T cells” versus “cytotoxic T-cell activity is increased”).  No difference in administration route, patient population, compound administered, dosage, etc. appears to exist between claims 102 and 103.

Claim Rejections
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 103 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 103 is rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depend.  Here, claim 103 appears to have the exact scope as claim 102, wherein claim 103 merely restates that cytotoxic T cells are activated using a different phrase (i.e., “activates cytotoxic T cells” versus “cytotoxic T-cell activity is increased”).  No difference in administration route, patient population, compound administered, dosage, etc. appears to exist between claims 102 and 103.  Accordingly, claim 103 is rejected under 35 U.S.C. 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 102-105 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being clearly anticipated by US 4,680,276 (Bach et al; Jul 14, 1987).
	Claim Interpretation: The applicable claim interpretation has been set forth above, and that discussion is incorporated into the instant rejection.
	Regarding instant claims 102-105, US’276 discloses a pharmaceutical composition 
“effective for the treatment of illness attributed to an unbalance of T lymphocytes which comprises a biologically acceptable carrier and an effective amount to treat an illness attributable to an unbalance of T lymphocytes” 
(see, e.g., US’276 at claim 47);
wherein the composition comprises serum thymic factor with zinc (see, e.g., US’276 at 
claims 13-18, 47).  The “serum thymic factor” is understood to be the nonapeptide sequence of Pyro-Glu-Ala-Lys-Ser-Gln-Gly-Gly-Ser-Asn (see, e.g., US’276 at col 2 at lines 54 to col 3 at line 15, claim 17 where X is Pyro-Glu and Y is Ser-Asn).  The disclosure of US’276 explains that such “illness attributable to an unbalance of T lymphocytes” includes treatment of “bacterial and viral infections”, “immune illnesses”, and “cancers” (see, e.g., US’276 at col 13 at lines 10-25; see also id. at col 11 at lines 9-15).  Accordingly, an artisan would at once envisage the treatment of patients in need of treatment for such “illness attributable to an unbalance of T lymphocytes” by administering a pharmaceutical composition comprising serum thymic factor in combination with zinc (see, e.g., US’276 at claims 13-18 and 47, col 3 at lines 14-25, noting since is the preferred metal) via an oral, intravenous, or intramuscular administration routes (see, e.g., US’276 at col 13 at lines 25-40) at an effective concentration (see, e.g., US’276 at col 13 at lines 40-50).  
Therefore, in view of US’276, an artisan would at once envisage the administration of the same compounds as instantly claimed, to the same (or indistinguishable) patient population as instantly claimed, to treat viral infections as instantly claimed (and as present in the originally elected species).  
	Accordingly, claims 102-105 are anticipated by US’276.


Claims 102-105 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being clearly anticipated by Vickers (An Analysis of the Safety and Efficacy of Topical Zinc-Thymulin to treat Androgenetic Alopecia, Hair Ther Transplant, vol 7(1):1-8 (Jan. 26, 2017); cited in Requirement mailed 6/07/2022).
	Claim Interpretation: The applicable claim interpretation has been set forth above, and that discussion is incorporated into the instant rejection.  As explained in the claim interpretation section above, the patient population “in need thereof” is understood to include all humans in need of prophylactic or preventative treatment for any virus.
	Regarding claims 102-105, Vickers is understood to teach a method of administering the same compound via the same administration route to the same or overlapping patient population (i.e., humans) as instantly claimed.  Specifically, Vickers discloses the administration of a pharmaceutical composition comprising Zinc-Thymulin, and a suitable carrier, to human subjects (see, e.g., Vickers at title, abs, 1 at col II at final ¶,2 at col I at § “Subjects”, 2 at col I-II at § “Materials”).  Accordingly, the active method step, compounds, and patient population appear to be identical to the instantly claimed method.
	Although Vickers discloses the same method for a different intended purpose (i.e., Vickers performs the same method presently claimed to treat Alopecia rather than to prophylactically treat any viral infection in any human), this does not render Vickers non-anticipatory (see, e.g., Bristol-Myers Squibb Co. v. Ben Venue Labs, Inc., 246 F.3d 1368 (Fed. Cir. 2001); see, e.g., In re May, 574 F.3d 1082 (CCPA 1978), holding that language in the preamble of the claims does not avoid anticipation wherein the preamble recitation “constitutes merely a newly discovered result of a known method”; see, e.g., King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1276 (Fed. Cir. 2010)).  Here, the preamble of claim 102 and the “wherein” clauses of claims 103-105 encompass the same or overlapping patient population of Vickers (i.e., Alopecia patients fall within the population of all humans, and the instant claims broadly encompass all humans because all humans are “in need” of prophylactic treatment of viral infections, bacterial infections, and fungal infections, including patients with alopecia).  Therefore, because Vickers discloses the same active method step (i.e., administering) of the same compounds (i.e., thymulin, zinc, and pharmaceutically acceptable carrier(s)), to the same or overlapping patient population (i.e., human patients that also have alopecia), then the claimed invention is anticipated.  The “wherein” clauses and intended use recitations constitute only a newly discovered and inherent result of a known prior art method.
	Claims 102-105 are rejected.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 If Applicant meant to identify that the “wherein” clauses of claims 106-107 did not render claims 106-107 patentably indistinct from the scope of claim 102, Applicant should so clearly admit in a subsequent response, and claims 106-107 will be rejoined and rejected for the same reasons identified for claim 102 in the instant action.